UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. (Bovespa: CTAX3, CTAX4; OTC: CTXNY) announces its results for the third quarter of 2010 (3Q10). The 3Q10 financial information in this report are in comply with the Federal Law 11,638/07, containing all the adjustments to the financial statements regulated by the Securities and Exchange Commission of Brazil (CVM) and the Accounting Pronouncements Committee (CPC). Contents About Contax 2 Highlights 3 Key Figures 3 Financial Performance 4 Net Operating Revenue (NOR) 5 Costs and Expenses 7 EBITDA 10 Depreciation 12 Net Financial Result 12 Net Income 12 Net Cash 13 Investments (CAPEX) 13 Stock Performance 14 Attachments 16 1. Income Statement 16 2. Balance Sheet 18 3. Cash Flow 19 4. EBITDA Reconciliation 20 5. Net Cash Reconciliation 20 Disclaimer 21 About Contax Contax S.A. (Contax), a subsidiary of Contax Participações S.A., is one of the largest corporate services companies in Brazil and a leader in the contact center and collection industry. It is expanding its portfolio of services to become the only Business Process Outsourcing (BPO) company with broad specialization in customer relationship management (CRM). By providing customized consulting services that differentiate it from competitors, Contax becomes an integral part of the ecosystem and delivery chain of its clients, making effective contributions to their businesses. Today Contax's operations are concentrated in the segments of customer service, debt collection, telemarketing, retention, back-office, technology services and trade marketing. Contax has 80 clients and its business strategy prioritizes the development of long-term relationships with its clients, which are major companies in a variety of industries, such as telecommunications, finance, utilities and retailing, among others. In September 2010, the Company had 84,551 employees in 9 Brazilian states and the Federal District. The consolidated results of Contax Participações S.A. presented in this report includes the results of Contax S.A., Todo Soluções em Tecnologia S.A. (Todo!) and Ability Comunicação Integrada Ltda (Ability). 2 Highlights Net Operating Revenue (NOR) of R$ 618.2 million in 3Q10 , up 14.0% from 3Q09 and 5.7% higher than in 2Q10 . EBITDA of R$ 79.0 million in 3Q10 , down 5.7% from 3Q09 and up 10.8% from 2Q10 . As a part of its strategy of broader operations in the consumer relationship services chain, in August 2010, Contax announced the acquisition of 100% of the capital in Ability Comunicação Integrada Ltda. (Ability), one of the largest and most highly regarded companies in Brazil's Trade Marketing sector. In September 2010, Contax received the first installment ( R$ 29.9 million ) of the new long-term financing line contracted in March of this year from Banco do Nordeste do Brasil ( BNB ), which will be used to support its investments in the Northeast region. In 3Q10, Contax had four cases awarded by the Brazilian Telecommunications Association ( ABT ) in the services and telecommunications categories, received five awards for best quality contact center operations, and won top place in the Grand Prix Awards organized by Grupo Padrão . Contax was also the winner in the Professional Services category of the Brazil Intangibles 2010 Awards sponsored by Grupo Padrão and DOM Strategy Partners . Key Figures Quarterly Data 3Q10 vs. 2Q10 3Q10 vs. 3Q09 Key Figures 3Q10 2Q10 3Q09 D % D % Net Operating Revenue R$ million 5.7% 14.0% EBITDA R$ million 10.8% -5.7% EBITDA Margin (%) 12.8% 12.2% 15.4% 0.6 p.p. -2.6 p.p. Net Income R$ million -7.2% -23.6% Cash** R$ million -11.4% -9.6% Debt* R$ million 5.4% 21.4% Net Cash* R$ million -28.7% -16.8% CAPEX R$ million 53.8% 160.0% Workstations* (quantity) 2.3% 10.2% Employees* (quantity) 3.9% 15.5% * Position at end of period ** Considers only cash and cash equivalents under current assets 3 Year-to-date Data 9M10 vs. 9M09 Key Figures 9M10 9M09 D % Net Operating Revenue R$ million 11.6% EBITDA R$ million -1.4% EBITDA Margin (%) 12.2% 13.8% -1.6 p.p. Net Income R$ million -3.5% Cash** R$ million -9.6% Debt* R$ million 21.4% Net Cash* R$ million -16.8% CAPEX R$ million -3.0% Workstations* (quantity) 10.2% Employees* (quantity) 15.5% * Position at end of period ** Considers only cash and cash equivalents under current assets Financial Performance Quarterly Data 3Q10 vs. 2Q10 3Q10 vs. 3Q09 R$ (thousand) 3Q10 2Q10 3Q09 D % D % Net Operating Revenue 5.7% 14.0% Costs of Services Rendered 4.2% 18.5% Personnel -1.2% 15.4% Third-party 39.1% 42.5% Rent and Insurance 0.7% -1.6% Other 7.0% 36.9% SG&A 17.2% -4.5% Other Oper. Inc. & Expenses, net 1.5% n.m. EBITDA 10.8% -5.7% Depreciation & Amortization 4.1% 11.3% EBIT 15.7% -14.2% Financial Result, net n.m. n.m. Other Revenues & Expenses 6 34 n.m. n.m. Income Before Income Tax 13.3% -7.7% Income Tax & Social Contribution 47.9% 17.2% Minority Interest n.m. n.m. Net Income -7.2% -23.6% n.m. not measured 4 Year-to-date Data 9M10 vs. 9M09 R$ (thousand) 9M10 9M09 D % Net Operating Revenue 11.6% Costs of Services Rendered 14.3% Personnel 15.5% Third-party 12.9% Rent and Insurance -1.4% Other 27.5% SG&A -1.2% Other Oper. Inc. & Expenses, net 142.2% EBITDA -1.4% Depreciation & Amortization 6.3% EBIT -6.4% Financial Result, net 56 n.m. Other Revenues & Expenses 41 n.m. Income Before Income Tax 4.0% Income Tax & Social Contribution 15.2% Minority Interest n.m. Net Income -3.5% n.m. not measured Net Operating Revenue (NOR) NOR totaled R$ 618.2 million in 3Q10 , 14.0% up on 3Q09 , or R$ 75.8 million , in absolute terms. The main factors contributing to this growth were: i) the higher volume of operations with existing clients (R$ 49.9 million); ii) contractual price adjustments (R$ 14.3 million) to partially reflect the higher costs; iii) new clients in various segments, including utilities, financial, services and retailing (R$ 4.6 million); and iv) revenue from the Trade Marketing segment (Ability) of R$ 7.0 million. In comparison with 2Q10 , the increase of R$ 33.4 million , or 5.7% , was basically due to following factors: i) the higher volume of operations with existing clients (R$ 22.5 million); ii) revenue from the Trade Marketing segment (Ability) of R$ 7.0 million; and iii) contractual price adjustments (R$ 3.9 million). As was the case in the previous quarter and despite the stronger demand from its clients, in 3Q10, Contax's growth was partially limited by the lack of infrastructure in certain locations. The expansion of new sites in Belo Horizonte and Recife, which will allow the Company to expand its operations, will be concluded in October and December, respectively. 5 From the product standpoint, Customer Service continues to account for the bulk of net revenue, representing 63.7% of total revenue in 3Q10 . The contribution of this segment to overall NOR increased by 1.8 p.p. in relation to 3Q09 and by 0.3 p.p. on 2Q10 . Telemarketing / Retention and Debt Collection operations accounted for 18.0% and 12.6% of NOR, respectively. Telemarketing / Retention operations increased their share of NOR by 1.7 p.p. versus 3Q09 and by 0.5 p.p. from 2Q10. Meanwhile, Debt Collection operations decreased their contribution by 3.7 p.p. from 3Q09 and by 1.4 p.p. in relation to 2Q10. 6 Costs and Expenses Quarterly Data 3Q10 vs. 2Q10 3Q10 vs. 3Q09 Costs and Expenses R$ (thousand) 3Q10 2Q10 3Q09 D % D % Net Operating Revenue (NOR) 5.7% 14.0% Total Costs and Expenses 5.0% 17.6% % of NOR 87.2% 87.8% 84.6% -0.6 p.p. 2.6 p.p. Costs of Services Rendered 4.2% 18.5 % % of NOR 79.6% 80.8% 76.6% -1.2 p.p. 3.0 p.p. Personnel -1.2% 15.4% Third-party 39.1% 42.5% Rent and Insurance 0.7% -1.6% Other 7.0% 36.9% SG&A 17.2% -4.5% % of NOR 6.5% 5.9% 7.7% 0.6 p.p. -1.2 p.p. Other Oper. Income and Expenses 1.5% n.m. % of NOR 1.1% 1.1% 0.2% 0.0 p.p. 0.9 p.p. Year-to-date Data Year-to-date Data R$ (thousand) 9M10 9M09 D % Net Operating Revenue (NOR) 11.6% Total Costs and Expenses 13.7% % of NOR 87.8% 86.2% 1.6 p.p. Costs of Services Rendered 14.3% % of NOR 80.5% 78.6% 1.8 p.p. Personnel 15.5% Third-party 12.9% Rent and Insurance -1.4% Other 27.5% SG&A -1.2% % of NOR 6.2% 7.1% -0.8 p.p. Other Oper. Income and Expenses 142.2% % of NOR 1.1% 0.5% 0.6 p.p. Contaxs Costs and Expenses totaled R$ 539.1 million in 3Q10 , 17.6% higher than in 3Q09 , basically reflecting the growth in operating volume, since most of its costs and expenses originate from services rendered and accompany business volume. As a percentage of NOR, there was an increase of 2.6 p.p. to 87.2% in 3Q10, from 84.6% in 3Q09. This increase was mainly due to the following factors: i) higher personnel costs due to increases in salaries, charges and benefits that were not fully passed through to prices, preparations for various operational expansions, and higher staff turnover and absenteeism, especially in São Paulo, due to the stronger job market; and ii) higher costs with third-party services, which reflect the higher expenses with infrastructure, maintenance and facilities-related services (electricity, security, cleaning and building maintenance), specialized marketing services, sponsorship and donations. 7 Contax continues to minimize the impacts caused by the increasingly stronger labor market, which has especially been affecting operations in São Paulo, by adopting additional measures to increase the Company's attractiveness for retaining, motivating and hiring its operators in this new scenario. New channels to recruit professionals were also opened in order to not only replace turnover losses, but also to accelerate the Company's capacity to meet the markets growing demand. In the comparison of 3Q10 with 2Q10 , despite the increase of 5.0% in total Costs and Expenses , which basically reflected the higher volume of services rendered, as a percentage of NOR these items decreased by 0.6 p.p., from 87.8% (2Q10) to 87.2% (3Q10). This decrease basically reflects the lower personnel costs due to the improvement in turnover and absenteeism indicators, which are basically explained by the positive results of the actions cited above, and to the increased productivity in certain operations. In addition, in the quarter, there were also price increases in certain contracts with retroactive base dates, whose negotiations had not yet been concluded in prior quarters, effectively increasing revenue in 3Q10. A more detailed breakdown of Contaxs costs and expenses follows below. Cost of Services Rendered 3Q10 versus 3Q09 Cost of Services Rendered was R$ 492.4 million in 3Q10, up R$ 76.8 million , or 18.5%, in relation to 3Q09. As a percentage of NOR, this item increased by 3.0 p.p. to 79.6% in 3Q10, from 76.6% in 3Q09. Personnel: increase of R$ 50.7 million , or 15.4% , basically reflecting: i) the expansion in the workforce due to the higher volume of services rendered (R$ 23.5 million); ii) increases in salaries, benefits and charges (R$ 17.2 million); iii) higher costs with training, rescission and hires for operational startups and due to the higher turnover and absenteeism in certain operations (R$ 6.4 million); and iv) personnel costs from the Trade Marketing (Ability) sector that was merged as of September (R$ 3.6 million). Third-party Services: increase of R$ 25.2 million , or 42.5% , chiefly explained by higher costs with infrastructure maintenance and facilities-related services (electricity, security, cleaning and building maintenance), and with communication, sponsorship and donations. Rent and Insurance: decrease of R$ 0.4 million , or 1.6% , virtually in line with the prior quarter. 8 3Q10 versus 2Q10 Cost of Services Rendered in 3Q10 increased by R$ 19.7 million , or 4.2% , from 2Q10 . As a percentage of NOR, this item decreased by 1.2 p.p., from 80.8% in 2Q10 to 79.6% in 3Q10. Personnel: decrease of R$ 4.5 million , or 1.2% , basically reflecting the higher productivity and lower costs with training, rescission and hiring costs related to the launch of new operations and the lower staff turnover and absenteeism in certain operations. Third-party Services: increase of R$ 23.7 million , or 39.1% , mainly due to the higher costs with infrastructure maintenance services and facilities (electricity, security, cleaning and building maintenance) and with communication, sponsorship and donations. Rent and Insurance: increase of R$ 0.1 million , or 0.7% , virtually in line with the prior quarter. Selling, General and Administrative (SG&A) Expenses 3Q10 versus 3Q09 SG&A Expenses closed 3Q10 at R$ 40.2 million , down R$ 1.9 million , or 4.5% , in relation to 3Q09 . This decrease is basically explained by the reduction in personnel expenses, which was partially offset by the increase in expenses with marketing (advertising and events) and with specialized business-support services. 3Q10 versus 2Q10 In comparison with 2Q10 , 3Q10 presented an increase of R$ 5.9 million , or 17.2%, primarily explained by the growth in personnel expenses directly related to the expansion of the management team. Other Operating Revenue and Expenses In 3Q10 , Other Operating Revenue and Expenses totaled R$ 6.5 million , up R$ 5.7 million from 3Q09 , basically reflecting the lack of the nonrecurring credit adjustment to the amounts provisioned for labor contingencies in that period (3Q09), which had been provisioned above the historical average of effective losses. Other Operating Revenue and Expenses remained virtually in line with 2Q10 , increasing by only R$ 0.1 million, or 1.5% . 9 EBITDA 1 As was the case in 2Q10, in 3Q10 , EBITDA basically continued to be affected by the higher personnel and infrastructure costs resulting from the preparations for the new operations being installed, especially in Recife and Belo Horizonte, as well as the productivity impacts mentioned above caused by higher staff turnover and absenteeism in São Paulo due to the stronger economy and job market. In addition, part of the higher personnel costs that occurred in the year were not fully passed through to revenue in the contractual adjustments with clients, which ended up adversely affecting margins, as measured in the graph below, which compares 3Q09 with 3Q10. In 3Q10, EBITDA was R$ 79.0 million , down 5.7% from 3Q09 and up 10.8% from 2Q10 . EBITDA margin stood at 12.8% , contracting by 2.6 p.p. from 3Q09 and expanding by 0.6 p.p. from 2Q10. The variations in EBITDA margin are explained in more detail below. In the comparison of 3Q10 versus 3Q09, EBITDA margin narrowed from 15.4% to 12.8%. The main factors that explain this margin compression of 2.6 p.p. are: gain of 0.4 p.p. due to the lack of the nonrecurring expenses that impacted 3Q09; loss of 1.0 p.p. from the lower productivity caused mainly by the higher staff turnover and absenteeism in São Paulo and the startup of new operations in Recife and Belo Horizonte; loss of 0.8 p.p. due to increases in salaries and benefits, which were partially offset by the contractual price adjustments that occurred in the last 12 months; loss of 0.4 p.p. from higher expenses with infrastructure and facilities; loss of 0.8 p.p. from other costs. 1 EBITDA is net income before tax, net financial expenses, expenses with depreciation and amortization and non-operating income and expenses. EBITDA is not recognized under BR GAAP, does not represent cash flow in the periods presented, should not be considered an alternative to net income and is not an indicator of performance. EBITDA is presented and used by Contax to measure its own performance. Contax believes that certain investors and financial analysts use EBITDA as an indicator of its operating performance. 10 In the comparison of 3Q10 with 2Q10, EBITDA margin increased from 12.2% to 12.8%. The main factors that explain this margin expansion of 0.6 p.p. are: gain of 0.8 p.p. due to the price increases negotiated on an annual basis, whose revenue is booked when the negotiations with clients are finalized; gain of 0.6 p.p. from productivity gains, which were chiefly due to the improvement in turnover and absenteeism indicators caused primarily by the positive results of the actions implemented to address the effects from the strong job market; loss of 0.8 p.p. from other costs. Depreciation In 3Q10, depreciation totaled R$ 31.3 million , up R$ 3.2 million , or 11.3% , from 3Q09, reflecting the investments made in the last 12 months to support growth in operations. In comparison with 2Q10 , depreciation increased by R$ 1.2 million , or 4.1% , due to new investments made in 2Q10 and 3Q10 to support the expansion in operations. * Net Adjustments: the net effect on EBITDA margin of the contractual price increases and the increases in direct costs (salaries, etc.). 11 Net Financial Result In 3Q10, the Net Financial Result was an expense of R$ 0.4 million , which represents an increase of R$ 3.8 million from 3Q09 , basically due to higher interest earned on financial investments due to the higher volume invested and the higher interest rates available for investments in the quarter. In the comparison of 3Q10 with 2Q10 , the Net Financial Result was R$ 0.9 million lower, basically reflecting the lower availability of cash for investment, which was partially offset by the higher interest rates available for investments made in 3Q10. Net Income In 3Q10 , Contax recorded Net Income of R$ 24.6 million , down R$ 7.6 million from 3Q09 . The reduction is basically explained by the R$ 4.8 million drop in EBITDA detailed above, the R$ 3.2 million increase in Depreciation and the R$ 3.3 million increase in Income and Social Contribution taxes, which were partially offset by the R$ 3.8 million improvement in the Net Financial Result. Compared with 2Q10 , Net Income declined by R$ 1.9 million , or 7.2% . This decrease reflects the reduction in the Financial Result of R$ 0.9 million, the increase in depreciation of R$ 1.2 million and the increase in Income and Social Contribution taxes of R$ 7.3 million, which were partially offset by the EBITDA gain of R$ 7.7 million explained earlier. 12 Net Cash 2 Cash and cash equivalents ended 3Q10 at R$ 370.6 million , down R$ 21.8 million , or 5.5% , in relation to June . This reduction is explained chiefly by the use of cash for the investment program to expand infrastructure, as well as the cash installment paid for the acquisition of Ability, which in total amounted to R$ 64.9 million, and the repurchase of R$ 11.4 million in stocks by Treasury, which were partially offset by the operating cash flow of R$ 37.5 million and the net inflow of R$ 17.0 million from financial activities. Gross debt stood at R$ 280.9 million in September 2010, up R$ 14.4 million , or 5.4%, from 2Q10 , basically reflecting the disbursement of a new loan contracted with BNB, which was partially offset by the amortization of installments of the BNDES loan and leasing agreements contracted previously. The Net Cash position stood at R$ 89.7 million at the end of September , down R$ 36.2 million , or 28.7%, in relation to 2Q10 , due to the same factors mentioned above. Investments (CAPEX) In 3Q10 , Contaxs investments totaled R$ 51.5 million . Of the total invested in the quarter, 82.6% was allocated to expanding the Companys operations, especially for the expansion of sites in the states of Pernambuco, Minas Gerais and Rio Grande do Sul. Investments 3Q10 vs. 2Q10 3Q10 vs. 3Q09 9M10 vs. 9M09 R$ (thousand) 3Q10 2Q10 3Q09 9M10 9M09 D % D % Revenue growth 75.4% 158.1% -12.1% Reinvestments -9.6% 329.6% 139.1% Other 36.6% 7.7% 35.9% Total Investment 53.8% 160.0% -3.0% 3 2 Net Cash is calculated by substracting from cash and financial investmetns the balances of "loans and financing" and "leasing. Net Cash is not recognized under BR GAAP, does not represent cash flow in the periods presented, should not be considered an alternative to cash and cash equivalents and is not an indicator of performance. Net Cash is presented and used by Contax to measure its own performance. Contax believes that certain investors and financial analysts use Net Cash as an indicator of its operating and financial performance. 13 Capital Markets The third quarter of 2009 was marked by strong recovery in stock markets worldwide, which began July positively influenced by corporate earnings results, which on average were better than expected, and also due to the positive results of stress testing at European banks. After stocks markets worldwide fell in August, marked by uncertainties regarding the recovery in the U.S. real estate and consumer markets, September renewed hope for investors. News that the expansionist monetary policies in major economies would expand and remain in place for a longer period of time helped mark 3Q10 as the best quarter of the year to date for stocks. The Dow Jones gained 11.1%, while the Ibovespa increased 13.9%, even though the latter was marked by uncertainties regarding the mega capitalization operation carried out by Petrobras in late September. Contax stock took advantage of this market recovery to end the quarter with gains of 10.2% for the common shares (ONs) and 27.5% for the preferred shares (PNs). The ADRs, which were also influenced by the strengthening of the Brazilian real, posted a gain of 35.9% in the same period. Despite the fluctuations in global stock markets, the market continues to recognize the high quality of Contaxs management, growth and services and its good earnings visibility. Quarterly Data ¹ 3Q10 vs. 2Q10 3Q10 vs. 3Q09 Share Performance 3Q10 2Q10 3Q09 D % D % Number of Shares (000) - - Market Cap (R$ Million) 19.5% 42.5% Price* CTAX3 (R$) 10.2% 49.4% CTAX4 (R$) 27.5% 37.8% CTXNY (US$) 35.9% 43.4% Small Cap Index** 18.0% 38.5% Ibovespa 13.9% 12.9% Dow Jones 10.4% 11.1% Avg. Daily Volume of Shares CTAX3 -15.8% -3.1% CTAX4 31.1% 8.2% CTXNY -79.9% -96.9% Avg. Daily Financial Volume CTAX3 (R$) -4.3% 78.2% CTAX4 (R$) 82.5% 98.7% CTXNY (US$) -67.1% -94.9% ¹ Amounts adjusted to consider the stock grouping and split on January 15, 2010. * End of quarter | ** Small Cap Index of the BM&FBovespa | Source: Bloomberg 14 * BM&FBovespas Small Cap Index ** Bovespa Index 15 ATTACHMENTS 1) Consolidated Income Statement Quarterly Data 3Q10 vs. 2Q10 3Q10 vs. 3Q09 R$ (thousand) 3Q10 2Q10 3Q09 D % D % Sales and Services Revenues 5.8% 13.8% Deduction from Gross Sales 6.8% 11.0% Net Revenue 5.7% 14.0% Cost of Goods Sold (COGS) 3.5% 18.7% Gross Profit 19.4% -6.0% Operating Revenue (Expenses) 25.8% -4.3% Selling Expenses 38.7% 11.4% G&A Expenses 25.5% -11.4% Financial Results n.m. -89.5% Financial Revenues 1.0% 55.6% Financial Expenses 13.1% -10.2% Other Operating Revenues 129.1% 232.9% Other Operating Expenses 42.5% 333.6% Income before Taxes 13.3% -7.7% Income Tax and Social Contribution Provision 31.6% 15.6% Deferred Income Taxes -72.5% -22.5% Minority Interest n.m. n.m. Net Income (Loss) -7.2% -23.6% Number of Shares Excluding Treasury (in 000) * n.m. 1.0% EPS (R$) -7.2% -24.4% * For the purpose of better comparability with 3Q10, the number of shares in 3Q09 was adjusted to reflect the stock grouping and split carried out on January 15, 2010. n.m. not measured 16 Year-to-date Data 9M10 vs. 9M09 R$ (thousand) 9M10 9M09 D % Sales and Services Revenues 11.4% Deduction from Gross Sales 8.6% Net Revenue 11.6% Cost of Goods Sold (COGS) 14.2% Gross Profit -1.3% Operating Revenue (Expenses) -5.7% Selling Expenses -9.9% G&A Expenses -4.1% Financial Results 56 n.m. Financial Revenues 19.0% Financial Expenses -28.1% Other Operating Revenues 53.9% Other Operating Expenses 83.9% Income before Taxes 4.0% Income Tax and Social Contribution Provision 28.0% Deferred Income Taxes n.m. Minority Interest n.m. Net Income (Loss) -3.5% Number of Shares Excluding Treasury (in 000) * 1.0% EPS (R$) -4.4% * For the purpose of better comparability with 3Q10, the number of shares in 3Q09 was adjusted to reflect the stock grouping and split carried out on January 15, 2010. n.m. not measured 17 2) Consolidated Balance Sheet Balance Sheet R$ (thousand) Assets 09/30/10 06/30/10 09/30/09 Total Assets Current Assets Cash and Cash equivalents Credits (Clients) Deferred and Recoverable Taxes Prepaid Expenses Other Assets Non-current Assets Long Term Assets Judicial Deposits Financial Investments - Deferred and Recoverable Taxes Credits Receivables Restricted Cash - - Other Assets Fixed Assets Investments - - Plant, Property and Equipment Intangible Assets Liabilities 09/30/10 06/30/10 09/30/09 Total Liabilities Current Liabilities Short-term Loans and Financing Suppliers Wages and Benefits Taxes Payable Dividend Payable Obligations with Investment Acquisition - - Other Long-term Liabilities Long-term Loans and Financing Provisions Other Minority Interest Shareholders Equity Capital Stock Capital Reserves Income Reserves Shares in Treasury 18 3) Accrued and Consolidated Cash Flow Cash Flow R$ (thousand) 09/30/2010 09/30/2009 Net Cash  Operating Activities Net Cash from Operating Activities Net Income Depreciation and Amortization Accrued Interest Expenses Monetary Variation (Active) Passive, net Contingencies and Other Provisions Instrument Sheet for Share-based Compensation Deferred Income Tax and Social Contribution Tax Participation of Non-controlling Shareholders (Income) /loss in Sale of Fixed Assets Change in Assets and Liabilities (Increase) / Decrease in Accounts Receivable (Increase) / Decrease in Prepaid Expenses (Increase) / Decrease in Deferred Taxes (Increase) / Decrease in Other Assets Increase / (Decrease) in Payroll and Related Charges Increase / (Decrease) in Suppliers Increase / (Decrease) in Taxes Payable Increase / (Decrease) in Other Liabilities Interest Paid on Financial Debt Other - - Interest Paid on Financial Debt - - Net Cash  Investing Activities Non-current Financial Investment - Restricted Cash - Acquisition of Fixed Assets Judicial Deposits Sale of Fixed Assets 96 21 Acquisition of Ability - Net Cash  Financial Activities Short-term Cash Investments - - Long-term Cash Investments Leasing Payments Dividend Payments Repurchase of Shares - Sale of Shares - Increase (Reduction) in Cash and Cash Equivalents Cash and Cash Equivalents  Beginning of Period Cash and Cash Equivalents  End of Period 19 4) EBITDA Reconciliation Quarterly Data 3Q10 vs. 2Q10 3Q10 vs. 3Q09 EBITDA Reconciliation R$ (thousand) 3Q10 2Q10 3Q09 D % D % Net Income -7.2% -23.6% (-) Minority Interest 40 n.m. n.m. (+) Income Tax and Social Contribution 47.9% 17.2% Income Before Taxes 13.3% -7.7% (-) Other Revenues and Expenses n.m. n.m. (+) Financial Expenses 13.1% -10.2% (-) Financial Revenues 1.0% 55.6% (-) Depreciation and Amortization 4.1% 11.3% EBITDA 10.8% -5.7% n.m. not measured Year-to-date Data 9M10 vs. 9M09 EBITDA Reconciliation R$ (thousand) 9M10 9M09 D % Net Income -3.5% (-) Minority Interest n.m. (+) Income Tax and Social Contribution 15.2% Income Before Taxes 4.0% (-) Other Revenues and Expenses n.m. (+) Financial Expenses -28.1% (-) Financial Revenues 19.0% (-) Depreciation and Amortization 6.3% EBITDA -1.4% n.m. not measured 5) Net Cash Reconciliation Quarterly Data 3Q10 vs. 2Q10 3Q10 vs. 3Q09 Net Cash Reconciliation R$ (thousand) 3Q10 2Q10 3Q09 D % D % (+) Cash and equivalents -11.4% -9.6% (+) Financial Investments - 37.8% n.m. (-) Loans & Financing 5.4% 21.4% Net Cash -28.7% -16.8% n.m. not measured 20 Disclaimer The information contained in this document relating to the business prospects, estimates of operating and financial results, and growth prospects of Contax are merely projections and as such are based exclusively on Managements expectations concerning the future of the business. These forward-looking statements depend materially on changes in market conditions, the performance of the Brazilian economy and the industry and international markets and are therefore subject to change without prior notice. 21 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 27, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
